MacDade, P. J.,
This defendant, Charles F. Tompkins, was convicted of “drunken driving”, that is, operating a motor vehicle while under the influence of intoxicating liquor, and duly sentenced to the county jail for a period of not less than three months and not more than one year, to which was added a fine of $200 and costs of prosecution. If he is released he is to pay all expenses of these parole proceedings as well as board in the jail. There is no use of feeding these malefactors who get “good and perhaps better” food than we do as the vox populi with the ups and downs (and sidewise, too) of regulatory and regimentative conditions imposed upon us. There is a hue *296and cry for meat but not at Broadmeadows. Now let us be reimbursed for this “splendid” hospitality, at $1.75 per day for the number of days he was vacationing at the “farm”. He can afford it because he offers to pay over $400 damages for the repair of the automobile his car collided with and the fine and costs imposed in this case. While so philanthropic let him pay to the last cent for his folly. If we should decide to parole him, he being a defense worker and much in demand at Sun Ship he must abstain from the use of intoxicating liquors for five years,, which we understand he is willing to do.
Considering his former good reputation and the length of his incarceration in jail, perhaps he is penitent and will do better. We shall take a chance and turn him over to our parole officers and his recommenders for supervision for á period of one year upon the terms and conditions of the following order:
And, now, July 9, 1945, the matter of defendant’s petition for parole coming on to be heard, after due consideration, the court doth order and decree:
1. Defendant be and is hereby paroled for a period of one year from this date under the supervision of our parole officers and the recommenders, provided:
(а) Two hundred dollars’ fine, costs of prosecution and the expenses of these proceedings and a sum of money paid equal to the number of days incarcerated at $1.75 per day, be paid in cash by this defendant;
(б) Defendant takes a pledge publicly to abstain from the use of intoxicating liquor for five years;
(c) Defendant obtain immediate employment and support and maintain his family; and
2. Good security in the sum of $500 to keep the peace and be of good behavior, to appear before the court when required.